DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 6/21/2021.
Claim 21 is new.
Claims 8-21 are pending.
Claim 21 is rejected under 35 U.S.C. 112(b).
Claims 8-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielson et al. (US Patent Pub 2011/0154117).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (US Patent Pub 2011/0154117), in view of Subramanian et al. (US Patent Pub 2007/0276631) of record.
Claims 8-21 are provisionally rejected for nonstatutory double patenting.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites in the final limitation “an index level of a cause index for the highest ranked cause”.  It is unclear whether “an index level” and “a cause index” refer to existing instances of “index level” and “cause index” or new ones.  The limitation recites “add,” which can be interpreted as generating a new instance or updating an existing instance.  Clarification is required.  For the prior art rejections below, the limitation is interpreted as updating existing instances.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielson et al. (US Patent Pub 2011/0154117) (Danielson).
In regards to claim 8, Danielson discloses a system, comprising:
a.	at least one processing component (Danielson at para. 0047);
b.	at least one memory component (Danielson at para. 0047);
c.	a cause determination module (Danielson at para. 0047) comprising:
	i.	a similarity component (Danielson at para. 0047) configured to:
(1)	receive a data set that includes patterns of data elements and causes (Danielson at paras. 0048-49)1;
(2)	generate a set of cause indices, wherein for each cause index in the set of cause indices (Danielson at paras. 0048-49), the generating comprises:
(A)	selecting a cause from the causes (Danielson at paras. 0048-49);
(B)	identifying, in the patterns, at least one pattern associated with the selected cause (Danielson at paras. 0048-49);
(C)	determining a probability of the selected cause for each of the at least one pattern (Danielson at paras. 0048-49)2; and
(D)	generating, for the selected cause, an index level that includes the at least one pattern and the probability of the selected cause for the at least one pattern (Danielson at paras. 0048-49)3;
(3)	receive new patterns of data elements (Danielson at Fig. 6; para. 0056)4; and
(3)	determine that one or more indexed patterns in the set of cause indices match a new pattern from the new patterns (Danielson at para. 0056)5; and
	ii.	a prediction component (Danielson at para. 0047) configured to:
(1)	retrieve, from the set of cause indices, causes for the one or more indexed patterns matching the new pattern (Danielson at para. 0056)6; and
(2)	determine probabilities of the retrieved causes for the new pattern.  Danielson at para. 0054.7
In regards to claim 9, Danielson discloses the system of claim 8, wherein the prediction component is further configured to:
a.	rank the retrieved causes based on the probabilities (Danielson at paras. 0049, 0052);
b.	select at least one cause based on the ranking (Danielson at paras. 0049, 0052); and
c.	display the selected at least one cause on a user interface.  (Danielson at paras. 0049, 0052).8
In regards to claim 10, Danielson discloses the system of claim 8, wherein the similarity component is further configured to:
a.	calculate similarity degrees for the new pattern and the one or more indexed patterns (Danielson at paras. 0048-49, 0056)9; and
b.	determine that at least one of the similarity degrees is above a threshold similarity degree.  (Danielson at paras. 0048-49, 0056)10.
In regards to claim 11, Danielson discloses the system of claim 8, wherein the similarity component is further configured to:
a.	calculate similarity degrees for the new pattern and the one or more indexed patterns (Danielson at paras. 0048-49, 0056)11;
b.	determine that no similarity degree from the similarity degrees is above a first threshold similarity degree (Danielson at paras. 0048-49, 0056)12; and
c.	determine that at least one similarity degree from the similarity degrees is above a second threshold similarity degree.  Danielson at paras. 0048-49, 005613
In regards to claim 12, Danielson discloses the system of claim 8, wherein at least one of the cause indices is a multilevel cause index.  Danielson at paras. 0048-49.14
In regards to claim 13, Danielson discloses the system of claim 8, wherein the new pattern is associated with an event.  Danielson at paras. 0018, 0056.15
In regards to claim 15, Danielson discloses a computer program product for determining causes, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method (Danielson at Fig. 7), the method comprising:
a.	receiving a data set that includes patterns of data elements and causes (Danielson at paras. 0048-49)16;
b.	generating a set of cause indices, wherein for each cause index in the set of cause indices (Danielson at paras. 0048-49), the generating comprises:;
	i.	selecting a cause from the causes (Danielson at paras. 0048-49);
	ii.	identifying, in the patterns, at least one pattern associated with the selected cause (Danielson at paras. 0048-49);
iii.	determining a probability of the selected cause for each of the at least one pattern (Danielson at paras. 0048-49)17; and
iv.	generating, for the selected cause, an index level that includes the at least one pattern and the probability of the selected cause for the at least one pattern (Danielson at paras. 0048-49)18;
c.	receiving new patterns of data elements (Danielson at Fig. 6; para. 0056)19;
d.	determining that one or more indexed patterns in the set of cause indices match a new pattern from the new patterns (Danielson at para. 0056)20;
e.	retrieving, from the set of cause indices, causes for the one or more indexed patterns matching the new pattern (Danielson at para. 0056)21; and
f.	determining probabilities of the retrieved causes for the new pattern.  Danielson at para. 0054.22
Claims 16-20 are essentially the same as claims 9-13, respectively, in the form of a computer program product.  Therefore, they are rejected for at least the same reasons.
In regards to claim 21, Danielson discloses the system of claim 8, wherein the prediction component is further configured to:
a.	rank the retrieved causes based on the probabilities (Danielson at para. 0049)23;
b.	select a highest ranked cause from the retrieved causes (Danielson at para. 0052)24; and
c.	add the new pattern to an index level of a cause index for the highest ranked cause.  Danielson at paras. 0048, 0053-54.25

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (US Patent Pub 2011/0154117) (Danielson), in view of Subramanian et al. (US Patent Pub 2007/0276631) (Subramanian) of record.
In regards to claim 14, Danielson discloses the system of claim 8, but does not expressly disclose wherein the new patterns of data elements are test data.  
Subramanian discloses a system and method for assembling a database of causal ladders, which include event occurrences and their correlation to a particular system issue.  Subramanian at para. 0008.  The causal ladders enable a root cause of a potential failure to be identified.  The causal ladders are built on top of a stochastic model based on data from previous failures.  Additionally, the model can continually receive new training information, which allows the causal ladders to be refined with respect to current failure information.  Subramanian at para. 0030.  Thus, Subramanian discloses a data set that is test data or training data.
Danielson and Subramanian are analogous art because they are both directed to the same field of endeavor of identifying causes in event data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Danielson by adding the feature of wherein the new patterns of data elements are test data, as disclosed by Subramanian.
The motivation for doing so would have been to allow for further refinement of the patterns in Danielson.  Subramanian at para. 0030.  This is in line with what is desired by Danielson, which is to further improve the pattern associations.  Danielson at para. 0048.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/507,136. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially the same, except for small differences as a result of the differently claimed embodiments as shown in the table below.  Independent claims are compared in the table below.  Differences are shown in bold.  The dependent claims are essentially the same where claims 9-14 and 21 of the instant application correspond to claims 2-8, respectively, and claims 16-19 of the instant application correspond to claims 2-6 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/507,136
16/157,831
1.  A method, implemented by a computer processor, of determining causes, comprising:

     

(1)	receive a data set that includes patterns of data elements and causes;
(2)           generate a set of cause indices, wherein for each cause index in the set of cause indices, the generating comprises:
                 (A)          selecting a cause from the causes;
                 (B)           identifying, in the patterns, at least one pattern associated with the selected cause;
                   (C)           determining a probability of the selected cause for each of the at least one pattern; and
                   (D)           generating, for the selected cause, an index level that includes the at least one pattern and the probability of the selected cause for the at least one pattern;
(3)                receive new patterns of data elements; and
(4)                determine that one or more indexed patterns in the set of cause indices match a new pattern from the new patterns; and

 (5)	retrieve, from the set of cause indices, causes for the one or more indexed patterns matching the new pattern; and
(6)	determine probabilities of the retrieved causes for the new pattern.
8.  A system, comprising:
     a.  at least one processing component;
     b.  at least one memory component;
     c.  a cause determination module comprising:
	i.  a similarity component configured to:
(1)	receive a data set that includes patterns of data elements and causes;
(2)           generate a set of cause indices, wherein for each cause index in the set of cause indices, the generating comprises:
                 (A)          selecting a cause from the causes;
               (B)           identifying, in the patterns, at least one pattern associated with the selected cause;
                   (C)           determining a probability of the selected cause for each of the at least one pattern; and
                   (D)           generating, for the selected cause, an index level that includes the at least one pattern and the probability of the selected cause for the at least one pattern;
(3)                receive new patterns of data elements; and
(4)                determine that one or more indexed patterns in the set of cause indices match a new pattern from the new patterns; and
	ii.  a prediction component configured to:
(1)	retrieve, from the set of cause indices, causes for the one or more indexed patterns matching the new pattern; and
(2)	determine probabilities of the retrieved causes for the new pattern.
1.  A method, implemented by a computer processor, of determining causes, comprising:





(1)	receive a data set that includes patterns of data elements and causes;
(2)           generate a set of cause indices, wherein for each cause index in the set of cause indices, the generating comprises:
                 (A)          selecting a cause from the causes;
                 (B)           identifying, in the patterns, at least one pattern associated with the selected cause;
                   (C)           determining a probability of the selected cause for each of the at least one pattern; and
                   (D)           generating, for the selected cause, an index level that includes the at least one pattern and the probability of the selected cause for the at least one pattern;
(3)                receive new patterns of data elements; and
(4)                determine that one or more indexed patterns in the set of cause indices match a new pattern from the new patterns; and

 (5)	retrieve, from the set of cause indices, causes for the one or more indexed patterns matching the new pattern; and
(6)	determine probabilities of the retrieved causes for the new pattern.
15.  A computer program product for determining causes, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method, the method comprising:
(1)	receive a data set that includes patterns of data elements and causes;
(2)           generate a set of cause indices, wherein for each cause index in the set of cause indices, the generating comprises:
                 (A)          selecting a cause from the causes;
                 (B)           identifying, in the patterns, at least one pattern associated with the selected cause;
                   (C)           determining a probability of the selected cause for each of the at least one pattern; and
                   (D)           generating, for the selected cause, an index level that includes the at least one pattern and the probability of the selected cause for the at least one pattern;
(3)                receive new patterns of data elements; and
(4)                determine that one or more indexed patterns in the set of cause indices match a new pattern from the new patterns; and

 (5)	retrieve, from the set of cause indices, causes for the one or more indexed patterns matching the new pattern; and
(6)	determine probabilities of the retrieved causes for the new pattern.



Response to Arguments
Rejection of claims 8-13 and 15-20 under 35 U.S.C. 102(a)(2)
Applicant’s arguments in regards to the rejections to claims 8-13 and 15-20 under 35 U.S.C. 102(a)(2), have been fully considered and they are persuasive.  However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.
The new grounds of rejection rely on Danielson, which discloses a log analysis system that allows users to rapidly identify areas of interest in a log file and identify possible causes of detected problems based on a known index of problem patterns associated with one or more causes.

Rejection of claim 14 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 14 under 35 U.S.C. 103 are moot in view of the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Provisional rejection of claims 8-20 for nonstatutory double patenting
Applicant has selected to defer addressing the provisional rejection.  Consequently, the provisional rejection to claims 8-20 for nonstatutory double patenting is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
San Andres et al. (US Patent Pub 2013/0218354) discloses a system and method for power distribution network correlation and analysis to identify an event of interest and identifying one or more root causes.
Wada et al. (US Patent Pub 201/0220937) discloses a causal network generation system to identify causal relationships between causes and effects (i.e., events).
Hagi et al. (US Patent 5,828,778) discloses a method for analyzing failures of a semiconductor wafer.
Tonouchi (US Patent Pub 2012/0102371) discloses a fault cause estimating system and method to determine probability of a fault occurring based on a sequence of events.
Sonoda et al. (US Patent 6,014,453) discloses a system and method to determine counterfeit probability based on pattern matching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 A preliminary set of associations is received and pattern associations (i.e., cause indices) are created.  The associations include patterns and causes.
        2 Every node stores a probability for every cause on which it depends.
        3 The pattern association (i.e., set of cause indices) comprises a network of nodes representing a problem, its identifying pattern or symptoms, an association with one or more causes, and the probability with the one or more causes.
        4 A new log file is analyzed (i.e., receiving new patterns of data elements).
        5 The log file is analyzed to determine if any of the patterns match existing patterns.
        6 Possible causes associated with matching patterns are conveyed to the user.  
        7 As new patterns are matched against existing patterns and they are presented to the user (if a match occurs), then the probability is adjusted for the new pattern/matching pattern (i.e., determining probability) for the causes returned.
        8 Patterns and their causes are ranked by likelihood/probability.  After a match is found, the highest X number of patterns and their associated causes are returned to the user (i.e., displayed …)
        9 New patterns are matched to existing patterns to determine a substantial match (i.e., above a threshold)  
        10 New patterns are matched to existing patterns to determine a substantial match (i.e., above a threshold)  
        11 New patterns are matched to existing patterns to determine a substantial match (i.e., above a threshold)  
        12 Not meeting a first threshold similarity degree is interpreted as not matching a first of the many stored patterns.
        13 Meeting a second threshold similarity degree is interpreted as matching a particular pattern.
        14 Patterns are stored in a network where problems having one or more patterns, are associated with one or more causes.  Since the association is one to many (i.e., one problem to many causes), then the network is interpreted as a multi-level index as described in the specification, where a cause is associated with a plurality of value sets (i.e., patterns).
        15 Patterns are from events in the log files being analyzed.
        16 A preliminary set of associations is received and pattern associations (i.e., cause indices) are created.  The associations include patterns and causes.
        17 Every node stores a probability for every cause on which it depends.
        18 The pattern association (i.e., set of cause indices) comprises a network of nodes representing a problem, its identifying pattern or symptoms, an association with one or more causes, and the probability with the one or more causes.
        19 A new log file is analyzed (i.e., receiving new patterns of data elements).
        20 The log file is analyzed to determine if any of the patterns match existing patterns.
        21 Possible causes associated with matching patterns are conveyed to the user.  
        22 As new patterns are matched against existing patterns and they are presented to the user (if a match occurs), then the probability is adjusted for the new pattern/matching pattern (i.e., determining probability) for the causes returned.
        23 The causes are ranked with their patterns in order of likelihood (i.e., probability).  
        24 The system can convey a certain number of highest ranked causes or problems to the user (i.e., select a highest ranked cause from the retrieved causes).  
        25 The pattern associations can be updated (i.e., added to, modified, etc) with new patterns based on how well the new pattern matches existing patterns and user feedback.